Citation Nr: 0404267	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-06 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition of the veteran's daughter as a 
"child" on the basis of permanent incapacity for self-support 
by reason of mental or physical defect at the date of 
attaining the age of 18 under the provisions of 38 C.F.R. 
§3.356. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO 
determined that the veteran's daughter, M.M.S., was not shown 
to have been permanently incapable of self-support at the 
date of attaining the age of 18 years.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's daughter, M.M.S., attained the age of 18 
years on October [redacted], 1983.

3.  At that time, M.M.S., had completed her high school 
education; prior and subsequent to that time, she was 
enrolled in college courses.

4.  The evidence shows M.M.S. sustained head trauma in 
conjunction with a motor vehicle accident in 1986.

5.  The evidence does not demonstrate that M.M.S. was 
permanently incapable of self-support due to mental or 
physical defect when she reached the age of 18 years.


CONCLUSION OF LAW

The veteran's daughter, M.M.S., was not permanently incapable 
of self-support prior to attaining the age of 18 years, and 
may not be recognized as the helpless child of the veteran.  
38 U.S.C.A. §§ 101(4)(A), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.57, 3.356 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
became law.  The VCAA is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Among its other 
provisions, this law redefines the obligation of VA with 
respect to the duty to assist.  See 38 U.S.C.A. § 5103A (West 
2002); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).

Essentially, the VCAA eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  However, the VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The VCAA also includes new notification provisions.  
Specifically, it requires the VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to inform the claimant 
and the claimant's representative which evidence is to be 
provided by the claimant, and which evidence, if any, the VA 
will attempt to obtain for the claimant.

In this regard, the Board finds that VA has satisfied the 
duty to assist and notice requirements pursuant to statutory 
and regulatory provisions and applicable case law.  
Specifically, the appellant was initially advised of the 
information and evidence she was expected to provide relative 
to her claim during a July 2000 visit to VA offices.  At that 
time, the appellant was advised to submit all of the evidence 
in her possession to substantiate her claim.  Thereafter, by 
letter dated in July 2001, she was formally informed of the 
type of evidence necessary to substantiate her claim, advised 
of the information and evidence that she was expected to 
provide, and asked to provide any evidence in her possession 
relevant to her claim for benefits.  That letter also advised 
her of the actions VA would undertake to assist her with her 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that the appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim for benefits.  Moreover, the Board notes that 
discussions contained in the rating decision and statement of 
the case, further provided the appellant with sufficient 
information concerning the applicable regulations regarding 
the evidence necessary to substantiate her claim.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

The Board also finds that to the extent practicable, all 
relevant facts have been properly developed with respect to 
the issue on appeal, and that all relevant evidence necessary 
for an equitable resolution of this issue has been identified 
and obtained.  The evidence of record includes the private 
medical records, academic reports, and personal statements 
made by the appellant in support of the claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See generally VCAA; see also Bernard v. Brown, 
4 Vet. App. 384 (1993). 

Review of Record

The appellant essentially contends that the veteran's 
daughter, M.M.S., was and is incapable of self-support as a 
result of mental illness and, as such, is the helpless child 
of the veteran.  The evidence indicates that M.M.S. is the 
daughter of the veteran and was born on October [redacted], 1965.  
She attained the age of 18 on October [redacted], 1983.

A private psychiatric evaluation report from R. C. G., M.D., 
dated in July 1987, contains a diagnostic impression of 
severe schizophrenia disorder and psychotic depression.  It 
was the physician's impression that M.M.S. was not in contact 
with reality, that the severity of her disorder rendered her 
unable to manage her estate, and that short term 
hospitalization was necessary.  The physician indicated that 
M.M.S.'s disorder related to an automobile accident in April 
1986, in which M.M.S. sustained head trauma.  The physician 
further concluded that because she had no previous history of 
mental disturbance or psychiatric treatment, her current 
psychiatric disorder is causally related to the accident.  In 
this context, it was noted that prior to the accident, she 
was employed and pursuing a course of study.  

Medical records show M.M.S. was psychiatrically hospitalized 
and diagnosed with bipolar disorder in May 1988.  Follow-up 
psychiatric treatment and continuation of prescribed 
medication were recommended upon discharge.  A March 2001 
medical certification indicates MMS received psychiatric 
outpatient treatment on various dates between April 1987 and 
December 1990.

Of record is a March 2001 private psychiatric report from J. 
J., M.D., which indicates that M.M.S. was evaluated in 
September 1982, and was diagnosed with severe 
undifferentiated schizophrenia.  At that time, her disability 
was manifested by disorganized action and thinking with 
disjointed ideas, not thinking about the consequences of her 
acts, markedly catatonic responses, inappropriate affect and 
judgment and markedly impaired introspection.  M.M.S.'s 
contact with reality was likewise noted to be markedly 
impaired.  The physician's assessment indicated that the 
overall prognosis of anticipated improvement with psychiatric 
treatment was poor.  It was noted that this condition had 
been diagnostically confirmed by other physicians who 
subsequently treated her.  It was also noted that M.M.S. had 
reportedly been severely sick and incapable of completing 
remunerative labor since her youth.

A March 2001 medical certification from mental health 
services notes M.M.S. was treated from May 1987 to August 
1992, for bipolar disorder.   

M.M.S.'s academic records have been associated with the 
record.  These reports show M.M.S. was admitted for 
university study in June 1983.  It was noted that her high 
school index upon admission was 2.40.  During the 1983-1984 
academic year, she earned 44 honor points.  Her transcript 
also shows an improvement in grades earned during the second 
semester reporting period.    

Included among academic records is a statement from the 
appellant to the effect that M.M.S. completed the nursing 
program in 1985 and thereafter practiced at a medical 
facility, but did not receive her diploma.  The appellant 
indicated M.M.S. had encountered difficulties with her 
scholarship reimbursement and as a result, she observed, 
M.M.S. had become frustrated because of these financial 
considerations.

Under the applicable criteria, the term "child" includes an 
unmarried person who, before reaching the age of 18 years, 
became permanently incapable of self-support through her own 
efforts by reason of physical or mental defect.  38 U.S.C.A. 
§ 101(4)(A); 38 C.F.R. §§ 3.57, 3.356.  Regulations state 
that child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18.  See Dobson v. Brown, 4 Vet. App. 
443, 445 (1996).  The issue is one of fact premised on 
competent evidence in the individual case.  38 C.F.R. 
§ 3.356(a), (b); Bledson v. Derwinski, 1 Vet. App. 32, 33 
(1990).  In Dobson, the United States Court of Appeals for 
Veterans Claims held that a person may qualify as a "child" 
under the pertinent legal framework if she is shown to have 
been permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Essentially, the focus of the Board's inquiry in 
this case is on the condition of the veteran's daughter at 
the time of her 18th birthday.

To establish entitlement to the benefits sought, various 
factors under 38 C.F.R. § 3.356(b)(3) are for consideration.  
Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending on the 
educational progress of the child, the economic situation of 
the family, indulgent attitude of parents, and the like.  In 
those cases where the extent and nature of disability raise 
some doubt as to whether they would render the average person 
incapable of self-support, factors other than employment are 
for consideration.  In such cases, there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.

The Board has carefully considered the evidence of record in 
this matter.  In reviewing the evidence detailed above, the 
Board finds that the medical statement from Dr. R. C. G., 
which stated that M.M.S.'s psychiatric impairment is causally 
related to head trauma sustained during a 1986 automobile 
accident is more probative and persuasive than the statement 
rendered by Dr. J. J., which supports the appellant's claim 
that M.M.S. was incapable of self-support due to mental 
incapacity prior to her 18th birthday.  

The report of Dr. J. J., a psychiatrist, has been thoroughly 
regarded.  That report indicates that M.M.S. was found to 
suffer from severe psychiatric impairment as early as 1982, 
and that her condition at that time essentially rendered her 
totally incapacitated.  It was further noted that despite 
recommended psychiatric treatment, no improvement was to be 
expected.  In particular, it was reported that M.M.S.'s 
condition was manifested by such severe symptomatology that 
she exhibited disorganized thought process and judgment, and 
had markedly impaired contact with reality.  Dr. J. J.'s 
statement was apparently rendered following a review of an 
earlier evaluation.  Dr. J. J. does not refer to any 
subsequent history of treatment by him of M.M.S. since the 
reported 1982 evaluation.  Further, he does not address the 
etiology of M.M.S.'s psychiatric symptoms other than to note 
that her disabling symptomatology had been present since her 
youth.

By contrast, the report of Dr. C. R. G., is of significant 
probative value in this case.  This psychiatrist specifically 
addressed the etiology of M.M.S.'s psychiatric disorder.  In 
this context, it was noted that she had been involved in a 
motor vehicle accident in 1986, in which she sustained head 
trauma.  He also reviewed relevant medical and social 
history.  The psychiatrist pointed to the absence of 
psychiatric symptomatology or treatment prior to M.M.S.'s 
1986 automobile accident.  Additionally, he noted that prior 
to the accident, she was enrolled in school and working.  He 
concluded that there existed a causal relationship between 
the accident and diagnosed psychiatric disorder.

The Board further notes that the remaining evidence does not 
accord with the statements made by Dr. J. J. regarding the 
onset and severity of M.M.S.'s symptomatology at the time of 
her 18th birthday.  In this regard, the evidence demonstrates 
that M.M.S. successfully completed high school, with an index 
of 2.40, and thereafter entered college where she earned 44 
credits towards her degree during the 1983-1984 academic 
year.  Records show an improvement in M.M.S.'s grades during 
the progression of the academic year.  Further, the evidence 
notes that M.M.S. was employed while pursuing her course of 
study.  The appellant has indicated that because of issues 
related to her financial assistance, M.M.S. was unable to 
receive her diploma, although she completed her course study 
during the period she attended with apparent success.  
Medical records refer to a history of psychiatric 
hospitalization and ongoing outpatient treatment since 1987.  

The conclusion, based upon a considered review of the 
totality of the evidence of record, is that M.M.S. was not 
permanently incapable of self-support at the time of her 18th 
birthday.  In this regard, the preponderance of the evidence 
shows that she was not precluded from completing high school 
and continuing with post-secondary education before her 18th 
birthday.  Evidence also suggests that she was working while 
a student, and that her disability began with head trauma 
after her 18th birthday.  As such, in this case, the greater 
weight of the probative evidence of record does not establish 
that M.M.S. was permanently incapable of self-support by 
reason of mental or physical defect prior to or at the date 
of attaining 18 years.  Cumby v. West, 12 Vet. App. 363 
(1999).

The Board is cognizant of the assertions made by the 
appellant regarding the mental state of M.M.S. in support of 
the claim for benefits.  While the appellant is competent to 
describe observable manifestations during M.M.S.'s childhood, 
she is not competent to provide medical evidence establishing 
that M.M.S. was permanently incapable of self-support prior 
to or at the time of her 18th birthday.  See generally Ruiz 
v. Gober, 10 Vet. App. 352, 356 (1997); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence demonstrates that M.M.S. was not a helpless child at 
the time of attaining age 18 years within the meaning of the 
applicable law and regulations and, as such, the appeal is 
denied.

	(CONTINUED ON NEXT PAGE)





ORDER

The appeal is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



